Holmes, J.,
dissenting. This court should at this time overrule the unfortunate law set forth in State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630 [23 O.O.3d 518], and return to the sensible interpretation and reasoning as to what constitutes temporary total disability as contained in the dissent of Justice Locher in Ramirez. Short of that, this court should properly apply, the abuse of discretion test and not reweigh the evidence that was before the commission.
In the instant case, the commission was faced with conflicting medical reports concerning relator’s ability to return to her former position of employment. The commission determined that Dr. Brown’s medical report supported a finding that relator could substantially return to her former position of employment. Dr. Brown’s report is substantial and probative evidence supporting the commission’s finding.
Dr. Brown’s report specifically notes relator’s employment and the details surrounding the injury. The commission has the authority to weigh the evidence before it and could have construed Dr. Brown’s report as evidence that relator could return to her former position of employment subject to a cautionary limitation regarding pushing against jammed skids. Case law and commission guidelines provide that the function of a doctor is to determine medical impairment and that the commission is entrusted with the responsibility of determining disability. Meeks v. Ohio Brass Co. (1984), 10 Ohio St. 3d 147. The commission accordingly determined that relator was no longer temporarily and totally disabled based upon the medical report of Dr. Brown. See, also, State, ex rel. Petros, v. Connor (1984), 12 Ohio St. 3d 176, wherein the court held that a medical report finding a temporary partial impairment was sufficient to support a determination of the commission terminating temporary total disability benefits.
The Industrial Commission, as in Petros, resolved the disputed factual situation before it, and this court should not disturb that result. I would affirm the judgment of the court of appeals.